Citation Nr: 0313339	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  99-11 802A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for lower back 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1966 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This issue presented was remanded by the Board in 
October 2002 in order for the veteran to be scheduled a 
personal hearing before a hearing officer at the RO.  
However, the record shows that the veteran failed to report 
for a hearing at the RO, scheduled in March 2003, without any 
indication of good cause for his failure to appear, and he 
has not otherwise expressed a desire to reschedule that 
hearing.  

The October 2002 remand characterized the issue on appeal as 
entitlement to service connection for low back disability.  
Upon further review, the record shows that the veteran was 
denied entitlement to service connection for back disability 
in a February 1995 rating decision.  As discussed below, the 
February 1995 rating decision became final.  38 U.S.C.A. 
§ 7105(c).  In the current appeal, the RO appeared to reopen 
the veteran's service-connection lower back disability claim, 
however, the Board is not bound by that determination and 
must nevertheless consider whether new and material evidence 
has been received.  Jackson, infra.  The Board therefore 
finds that the issue on appeal at this time is whether new 
and material evidence has been received to reopen a claim of 
entitlement to service connection for lower back disability.  


FINDINGS OF FACT

1.  By rating decision in February 1995, the RO denied 
entitlement to service connection for back disability; the 
veteran did not file a notice of disagreement. 

2.  Evidence received since the February 1995 rating decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim of entitlement to 
service connection for lower back disability.  




CONCLUSIONS OF LAW

1.  The February 1995 rating decision which denied 
entitlement to service connection for lower back disability 
is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the 
February 1995 rating decision, and the claim of entitlement 
to service connection for lower back disability is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The veteran's underlying contention is that he currently 
suffers from a lower back disability which is related to an 
inservice injury or is proximately due to or the result of a 
service-connected disability.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. § 
1110.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Certain chronic 
disabilities, such as arthritis, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Additionally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

As noted above, a February 1995 rating decision denied 
service connection for back disability.  The veteran was 
notified of that determination and informed of appellate 
rights and procedures in March 1995.  However, the veteran 
did not file a notice of disagreement to initiate an appeal 
from the February 1995 rating decision.  The February 1995 
rating decision therefore became final.  38 U.S.C.A. 
§ 7105(c).  
However, a claim which is the subject of a prior final denial 
may be reopened and the prior disposition reviewed if certain 
requirements are met.  

New and Material

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  In 
Hodge, the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  

The Board notes here that the provisions of 38 C.F.R. § 
3.156(a) were amended effective August 29, 2001.  These 
amendments are effective only on claims received on or after 
August 29, 2001, and are, thus, not relevant in the instant 
case. See 66 Fed. Reg. 45620-45632 (August 29, 2001).

As noted above, it appears from a May 2002 supplemental 
statement of the case that the RO in fact found that the 
claim had been reopened.  The RO then discussed the merits of 
the evidence and found that service connection was not 
warranted.  Although the RO may have determine that new and 
material evidence was received to reopen the claim, the Board 
is not bound by that determination and must nevertheless 
consider whether new and material evidence has been received.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

Analysis

In the February 1995 rating decision, the veteran's claim was 
denied on the basis that the medical evidence did not show 
that the veteran had a current back disability.  However, 
evidence received since the February 1995 rating decision 
includes a VA examination report in October 1996.  The 
October 1996 VA examiner found that the veteran had 
degenerative arthritis lumbo sacral spines.  This evidence 
clearly goes to the basis for the February 1995 denial.  As 
such, the evidence received since the February 1995 rating 
decision is new and material, and the veteran's claim of 
entitlement to service connection for lower back disability 
has been reopened.  

Veterans Claims Assistance Act of 2000 (VCAA)  

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (August 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

While a review of the record appears to show deficiency in 
complying with the VCAA notice provisions in his application 
to reopen his claim for entitlement to service connection for 
lower back disability, there is no prejudice to the veteran 
here as his claim was granted.  However, as explained in 
greater detail below, the Board must now remand the issue of 
entitlement to service connection for lower back disability.  

 
ORDER

The veteran's claim of entitlement to service connection for 
lower back disability has been reopened.  To this extent, the 
appeal is granted subject to the actions set forth in the 
following remand section of this decision.


REMAND

Prior to May 1, 2003, the Board would have attempted to cure 
any VCAA notice deficiency by mailing a VCAA notice letter to 
the veteran pursuant to 38 C.F.R. § 19.9(a)(2)(ii).  However, 
it appears that this regulation has been recently invalidated 
by the United States Court of Appeals for the Federal 
Circuit.  Disabled American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, - 7305, - 7316 (Fed. Cir. May 1, 
2003).  One reason for the Federal Circuit's ruling appears 
to be that 38 C.F.R. § 19.9(a)(2)(ii) is contrary to 
38 U.S.C.A. § 5103(b), which provides that when VA notifies a 
claimant of information or evidence the claimant must submit 
to substantiate the claim, the claimant has one year from the 
date of such notification to provide such information or 
evidence before the claim can be denied.  

Further, VA examination report in May 2002 references x-rays 
ordered of the lumbar spine.  The examiner stated in the 
report that diagnosing the veteran's complaints involving his 
lumbar spine was pending the results of the x-rays.  The 
record does not appear to include the results from the x-rays 
of the lumbar spine, nor the examiner's diagnosis of the 
veteran's lumbar spine condition.  Additionally, the examiner 
did not provide an etiological opinion as to whether the 
veteran's current lower back disability, if any, is directly 
related to service.  In light of the recent judicial decision 
and the information discussed above, the case must be 
returned to the RO for further action prior to appellate 
review by the Board.   

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take appropriate action (including 
issuance of a VCAA letter) to comply with 
all notice and assistance requirements 
set forth in the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).

2.  The results from the May 2002 x-rays 
should be obtained and associated with 
the claims file.  The claims file to 
include the results from the May 2002 x-
rays should then be provided to the March 
2002 VA examiner in order for the 
examiner to review the findings and opine 
as to the nature of the veteran's current 
lower back condition and to determine 
(based on a review of the evidence to 
include service medical records) whether 
it is at least as likely as not (a 50% or 
higher degree of probability) that the 
veteran's current lower back disability, 
if any, is etiologically related to his 
active duty service.  Additionally, the 
examiner should comment as to whether his 
opinion has changed regarding whether the 
veteran's current lower back disability, 
if any, is etiologically related to 
service-connected left foot disability, 
or any other service-connected 
disability.  

3.  After undertaking any additional 
development which 
the RO may deem necessary, the RO should 
review the expanded record and determine 
whether service connection for lower back 
disability is warranted.  If this benefit 
sought is not granted, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The purpose of this remand is to comply with the judicial 
holding in Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  The veteran and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



